DETAILED ACTION
This action is responsive to the Application filed on 22 April 2022. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
In particular, the instant application is a continuation of application serial no. 16/065,262 (filed 6/22/2018) which is a national state (371) application of PCT/CN2015/098783 (filed 12/24/2015).
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  See disclosure as originally filed [0003-0004], [0006].
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The disclosure as originally filed at [0072] reads “Further, FIG 5 is schematic structural diagram...” where perhaps Applicant intended to refer to FIG 7 (compare with [0070] which reads “…as shown in FIG 5 there is only one application window...”).
Appropriate correction is required.
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Examiner Note
The instant application admits that detecting device orientation (landscape, portrait) are known (see [0003]), that an application has an application resource which is loaded based on device placement direction and a display attribute that indicates whether the application is limited with respect to display direction and the relationship of length/width of the window to display the application (see [0004-0005]). The instant application further admits it is known to display multiple applications and loading (for display) a display resource corresponding to the placement direction of the device (see [0005]). 
Accordingly, in the art rejections below, when a reference drawing illustrates these concepts, it is presumed that these concepts are inherently disclosed, even if the written description of the drawings uses different language to describe them.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JEONG et al. (US 10,921,967 B2, foreign priority to KR 10-2015-0161994, filed 11/18/2015).

Regarding claim 1,  JEONG teaches the method for displaying multiple application windows by a mobile terminal (broadly, method in FIG 14 (description starts (col 23 line 22); executing on device of FIGs 1 (col 5 line 55), 2 (col 6 line 59) or 4 (col 13 line 56); note disclosure makes clear these are different aspects of the device are related; see e.g. (col 10 line 45-46), (col 13 line 63)), wherein the multiple application windows comprise at least a first application window and a second application window that respectively display, on one display screen, a user interface of a first application and a user interface of a second application (FIG 3 shows list of applications 370 (col 12 line 11) potentially executing on device; UI examples may be seen in, for example FIGs 6A, 10 and 11 (browser and calculator); note (col 13 lines 28-45) one application may include a first layout to be displayed when the display is vertically oriented and a second layout to be displayed when the display is horizontally oriented… at least one other application may have a fixed layout regardless of the orientation of the display), and the method comprises:
simultaneously displaying, by the mobile terminal, the first application window and the second application window on the display screen, wherein the mobile terminal is placed in a portrait direction (examples two windows in a portrait orientation of device may be seen in any of FIGs 6A (610), 12 (right); relevant operations in FIG 14 (1410) execute plurality of applications; (1420) create windows of applications, respectively; (1430) display window application in first layout or second layout), the display screen comprises a short side and a long side, and an extension direction of the short side is perpendicular to an extension direction of the long side (inherent in portrait orientation of device as can be seen in the drawings; JEONG uses the term “vertically oriented” versus “horizontally oriented”);
in response to determining that a window width of the first application window is greater than a window height of the first application window (in portrait orientation of device, is window region landscape orientation (width > height)), displaying a landscape display resource of the first application in the first application window and displaying a first display resource of the second application in the second application window ((1430) display in first layout or second layout; example in FIG 10 shows how region 1040 shows landscape of application A, while region 1010 shows portrait of application B; see also FIGs 6A and 11), wherein the window width of the first application window is a projection length of the first application window in the short side of the display screen, the window height of the first application window is a projection length of the first application window in the long side of the display screen, and the mobile terminal is placed in the portrait direction (this is inherent as can be seen in the drawing, the landscape region for application A is wider at the bottom than it is at the side when device is in portrait/vertical orientation); and
in response to determining that the window width of the first application window is less than the window height of the first application window (in portrait orientation of device, is window region portrait orientation (width < height)), displaying a portrait display resource of the first application in the first application window and displaying the first display resource of the second application in the second application window ((1430) display in first layout or second layout; example in FIG 10 shows how region 1020 shows portrait of application A, while region 1010 shows portrait of application B; see also FIGs 6A and 11), wherein a display resource of the portrait display resource is different from a display resource of the landscape display resource, and the mobile terminal is placed in the portrait direction (as can be clearly seen in FIGs 10 and 11, portrait version of calculator application in 1020/1110 visually appears different from the landscape version in 1040/1130; while in FIG 6A the portrait version of web browser in 610 is different from landscape version in 630).
Regarding dependent claim 2, incorporating the rejection of claim 1, JEONG further teaches wherein the method further comprises:
in response to determining that a placement direction of the mobile terminal changes from the portrait direction to a landscape direction, rotating the first application window and the second application window (FIG 14 (1440) event for layout changing occurs (1450) identify configuration information on each application and (1460) determine layout of each application; (col 23 lines 60-67) event for changing layout includes orientation of display changed from horizontal to vertical or vice versa (col 24 lines 1-9) configuration information includes information on orientation and layout of a window in which application is displayed (col 24 lines 9-15) determine updated layout on the basis of configuration information as described, e.g. with respect to FIGs 6A, 12 (which show rotating device from portrait to landscape and adjusting window regions);
in response to determining that the window width of the first application window is less than the window height of the first application window, displaying the landscape display resource of the first application in the first application window, while the mobile terminal is placed in the landscape direction, and displaying the first display resource of the second application in the second application window (as can be seen in FIG 6A (col 18 lines 5-43), after rotation of device, region 630 showing application B is landscape 630, the same portrait version of application A is shown in 640; alternatively see FIG 12) ; and
in response to determining that the window width of the first application window is greater than the window height of the first application window, displaying the portrait display resource of the first application in the first application window, while the mobile terminal is placed in the landscape direction, and displaying the first display resource of the second application in the second application window (this configuration example can be seen in FIG 12 (col 20 lines 41-60), where application A remains in landscape, while Application B (which is limited to portrait) is displayed in portrait even though region 1220 is landscape prior to rotation from landscape to portrait; it is inherent that rotation from portrait to landscape would result in the original configuration).

Regarding dependent claim 3, incorporating the rejection of claim 1, JEONG further teaches wherein the landscape display resource comprises a landscape layout resource, a landscape position resource, or a landscape picture resource, and the portrait display resource comprises a portrait layout resource, a portrait position resource, or a portrait picture resource (recited in the alternatives, thus only one from each group must be shown in the art; as can be seen in the example UIs, the calculator application changes at least layout/position of the buttons as well as providing other buttons, while the web browser changes how much of the web page (picture) is displayed).

Regarding dependent claim 4, incorporating the rejection of claim 1, JEONG further teaches wherein the first application has a first display attribute, and the first display attribute indicates that a display direction of the first application is not limited or is limited (JEONG uses the term “fixed”, as in (col 13 lines 28-45) one application may include a first layout to be displayed when the display is vertically oriented and a second layout to be displayed when the display is horizontally oriented… at least one other application may have a fixed layout regardless of the orientation of the display (col 17 line 30) each of the applications 510 has a layout fixed in a vertical or horizontal orientation and whether the current window is in a vertical or horizontal direction), and wherein the method further comprises: determining, if the first display attribute of the first application indicates that the display direction of the first application is not limited, that the first application can be displayed in a landscape mode or in a portrait mode ((col 13 lines 28-45) one application may include a first layout to be displayed when the display is vertically oriented and a second layout to be displayed when the display is horizontally oriented… at least one other application may have a fixed layout regardless of the orientation of the display (col 17 line 30) each of the applications 510 has a layout fixed in a vertical or horizontal orientation and whether the current window is in a vertical or horizontal direction; when not fixed, the layout is not limited and different resources may be used; when the layout is fixed, the same resource should be used regardless of device orientation).
Regarding dependent claim 5, incorporating the rejection of claim 1, JEONG further teaches wherein the second application has a second display attribute, and the second display attribute indicates that a display direction of the second application is not limited or is limited (JEONG uses the term “fixed”, as in (col 13 lines 28-45) one application may include a first layout to be displayed when the display is vertically oriented and a second layout to be displayed when the display is horizontally oriented… at least one other application may have a fixed layout regardless of the orientation of the display (col 17 line 30) each of the applications 510 has a layout fixed in a vertical or horizontal orientation and whether the current window is in a vertical or horizontal direction), and wherein the method further comprises: determining, if the second display attribute of the second application indicates that the display direction of the second application is limited to a landscape direction or to a portrait direction, that the second application can only be displayed in a landscape mode or in a portrait mode ((col 13 lines 28-45) one application may include a first layout to be displayed when the display is vertically oriented and a second layout to be displayed when the display is horizontally oriented… at least one other application may have a fixed layout regardless of the orientation of the display (col 17 line 30) each of the applications 510 has a layout fixed in a vertical or horizontal orientation and whether the current window is in a vertical or horizontal direction; when not fixed, the layout is not limited and different resources may be used; when the layout is fixed, the same resource should be used regardless of device orientation).
Regarding dependent claim 6, incorporating the rejection of claim 5, JEONG further teaches wherein the method further comprises: adjusting a size of the second application window if the second display attribute of the second application indicates that the display direction of the second application is limited (fixed to portrait or landscape orientation), and a limited display direction of the second application is a landscape direction (fixed to landscape, while the figures of JEONG show generally fixed to portrait examples, the written description explains the technique is the same), wherein the window width of the second application window in a placement direction of the mobile terminal is greater than the window height of the second application window (interpreted as the window orientation is landscape regardless of the orientation of the device) in the placement direction of the mobile terminal (contingent limitation and not necessarily limiting on the method, nonetheless see (col 16 lines 5-10) application can be reduced or enlarged according to the size of the window; for example (col 18 line 39) when the vertical length of the pop-up window is longer than the vertical length of the display 410 as the pop-up window 640 rotates, the size of the pop-up window 640 may be reduced according to the size of the display 410; note that in this example FIG 6A 640 is limited to portrait only; (col 19 lines 5-10) game is reduced to maintain same aspect ratio; (col 20 lines 35-40) the window 1140 of the internet browser application may be displayed with a reduced ratio of the vertical length).

Regarding dependent claim 7, incorporating the rejection of claim 1, JEONG further teaches wherein the user interface of the first application and the user interface of the second application do not overlap on the display screen (overlapping example in FIG 6A, non-overlapping examples in FIGs 11, 12).

Regarding claims 8-14, JEONG similarly teaches the mobile terminal comprising: at least one processor(120), a display screen (160), a memory (130), and a bus ((110), see FIG 1 (col 5 line 55) ), wherein the display screen comprises at least a first application window and a second application window (e.g. as shown in for example FIGs 6A, 10 and 11) and the memory stores programming instructions for execution by the at least one processor (see e.g. (col 5 line 66 to col 6 line 55); (col 12 lines 37-50); (col 23 lines 22-30)) to: perform operations analogous to those of claims 1-7, thus rejected under similar rationale.

Regarding claims 15-20, JEONG similarly teaches the non-transitory computer readable storage medium storing one or more programs, the one or more programs including instructions, which, when executed by an electronic device with a display screen displaying a first application window and a second application window (see citations in rejection of claims 8-14), cause the device to: perform operations analogous to those of claims 1-3, 5-7, thus rejected under similar rationale.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 20130125045 A1 (SUN) dual application window landscape with user-controlled resource display
US 20150113455 A1 (KANG) multiple application windows with landscape and portrait display modes
US 20160364121 A1 (TING) arranging application windows with portrait and landscape display modes
EP 1562105 A2 (FIGUEROA) FIG 9 shows upon device rotation, automatically resize windows to fit new configuration
EP 2626772 A1 (CAO) FIG 10A shows multiple windows using different layouts for portrait and landscape orientation
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173